DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-12, 14, and 16-23 are currently pending. Claims 1-2, 4-12, 14, and 16-23 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 9 of the response, filed September 08, 2022, with respect to the objections of the Specification and Claims 6-7, 16-18 have been fully considered and are persuasive.  The objections of the Specification and Claims 6-7, 16-18  have been withdrawn. 
Applicant’s arguments, see Pg. 9-12 of the response, filed with respect to the rejection(s) of Claims 1-2, 8-12, 14, 19-20 under 35 U.S.C. 102 and Claims 3-5, 6-7, 16-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dalton et al. (US 2009/0081029 A1) and Mortzheim et al. (US 6,412,270 B1).
Regarding Claim 1, Claim 1 has been amended to contain similar subject matter to previously presented Claim 3. Therefore, Claim 1 is no longer rejected under 35 U.S.C. 102. As best understood, Applicant argues a modification of Pitt to include the nozzle of Mortzheim would not result in the claimed operation. Particularly the nozzle is claimed to be “configured to urge the first fluid flow through the fluid circuit”. The Office finds this argument to be persuasive. However, the claim is still believed to be obvious in view of Dalton and Mortzheim as detailed in the rejection below. Applicant is suggested to consider specifying specific structure in the claims. Being “configured to urge” is a function which may be encompassed by a variety of different structures. 
	Arguments with respect to remaining claims depend upon arguments addressed above. 
Applicant’s arguments, see Pg. 12 of the response, filed with respect to the rejection of Claim 19 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weaver et al. (US 2017/0211416 A1). 
The Office finds Applicant’s arguments, that the additional clarification of the fluid circuit overcome Pitt, to be persuasive. However, the claim is still believed to be met by Weaver as detailed in the rejection below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. They have been filed on September 23, 2022. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 22, Lines 1-3 recite “wherein the outlet cavity is within a nacelle, within an air from atmospheric condition, within a bypass airflow passage, within an outer casing, or a combination thereof.” This is considered new matter since there is insufficient written description in the disclosure for the “combination thereof” embodiment. At best, paragraph [0067] of the Specification recites in “certain embodiments, the outlet opening 348 purges the third flow of fluid 346 into one or more embodiments of the first cavity 307 such as described herein.” This describes where the flow of fluid 346 may lead, but does not make a singular cavity itself a combination of other embodiments. Furthermore, there is no further detail in the disclosure regarding what “one or more embodiments” entails. Does this only allow for particular combinations, or all combinations as encompassed by “combinations thereof”? The disclosure does not show a clear encompassing all combinations. Thus, the “combination thereof” embodiment is considered new matter. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 22, Line 2 recites “within an air from atmospheric condition”. It is unclear what this means, particularly, what it means for a cavity to be within an air. For purposes of examination, it is believed the claim intends to reflect the fluid flow being ejected to atmospheric condition. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al. (US 2017/0211416 A1), hereinafter Weaver.
Regarding Claim 19, Figure 4 of Weaver discloses a static structure (110) for a gas turbine engine (see paragraph [0002]), the static structure (110) comprising: a flowpath wall (external walls of 110), wherein a fluid circuit (follow arrows) is extended through the flowpath wall, and wherein the fluid circuit comprises a first inlet opening (134) in fluid communication with a first cavity (space prior 134) to receive a first flow of fluid through the fluid circuit, and wherein the static structure comprises an ejector (proximate 136) positioned at the fluid circuit, wherein the ejector comprises a second inlet opening (136) in fluid communication with a second cavity (space prior 136) to receive a second flow of fluid through the ejector and into the fluid circuit, and wherein the fluid circuit further comprises an outlet opening (138) downstream of the ejector (proximate 136), wherein the outlet opening (138) is in fluid communication with an outlet cavity (116), wherein the outlet cavity (116) is fluidly separate from a gas flowpath through the gas turbine engine [0044-0045]. Figure 2 shows the static structure (10, 110 in Figure 4) in a flowpath, therefore its walls are considered flowpath walls. 
Regarding Claim 20, Weaver discloses the static structure as set forth in Claim 19. 
Figures 3-4 of Weaver disclose wherein the static structure comprises a double-walled structure through which the fluid circuit (arrows in Figure 4) is extended. See walls (124, 126). 
Regarding Claim 22, assuming sufficient written description and as far as it is definite and understood, Weaver discloses the static structure as set forth in Claim 19. 
Weaver discloses wherein the outlet cavity (116) is within a nacelle or within an outer casing. See Figure 2 wherein the cavity (16) is within nacelle or outer casing portions of the turbine compared to the remaining turbine structure shown in Figure 1. The nacelle is understood to be proximate where the arrow for (115) ends, the outer casing is understood to be proximate where arrow (140) ends. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton et al. (US 2009/0081029 A1), hereinafter Dalton, in view of Mortzheim et al. (US 6,412,270 B1), hereinafter Mortzheim. 
Regarding Claim 1, Figure 1 of Dalton teaches a gas turbine engine (see paragraph [0001]), the engine comprising: a vane assembly (10) comprising a flowpath wall (external wall of the vane 10), wherein a fluid circuit (20) is extended through the flowpath wall, and wherein the fluid circuit (20) defines a first inlet opening in fluid communication with a first cavity (space prior to first inlet) to receive a first flow of fluid through the fluid circuit (20), and wherein the vane assembly comprises an ejector (proximate second inlet) positioned at the fluid circuit (20), wherein the ejector defines a second inlet opening in fluid communication with a second cavity (space prior to second inlet) to receive a second flow of fluid through the ejector and into the fluid circuit (20) [0015]. See also annotated Figure 1’ below. Arrows have been added to assist in indicating the flow of the fluid circuit. 

    PNG
    media_image1.png
    818
    479
    media_image1.png
    Greyscale

Dalton does not expressly teach wherein the ejector comprises a nozzle positioned downstream of the second inlet opening relative to the second flow of fluid into the fluid circuit and configured to urge the first fluid flow through the fluid circuit as claimed. However, a nozzle would have been obvious in view of Mortzheim. 
Figure 3 of Mortzheim teaches an ejector comprising a nozzle (47) positioned downstream of a second inlet opening (for stream 38) relative to a second flow of fluid (38) into a fluid circuit. The ejector taught by Mortzheim is art recognized conventional ejector for boosting low pressure fluid flows to higher pressures (Col. 3, Line 63 – Col. 4, Line 1). In particular, the nozzle (47) helps accelerate the flow (38), thereby lowering the static pressure (Col. 4, Lines 4-6). Note that in Figure 1 of Dalton, the second inlet opening is pointed in the direction of the first fluid flow through the fluid circuit. Accelerating the second flow of fluid will impart an acceleration on the first flow as they join, thereby satisfying the limitation of being configured to urge the first fluid flow through the fluid circuit. If the urging in the instant application is due to a structure different than this combination, Applicant is suggested to consider specifying said structure in the claims.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Dalton such that the ejector comprises a nozzle positioned downstream of the second inlet opening relative to the second flow of fluid into the fluid circuit and configured to urge the first fluid flow through the fluid circuit as suggested by Mortzheim, to provide the benefit of accelerating the second flow of fluid to reduce static pressure. 
Regarding Claim 2, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Dalton teaches wherein the second inlet opening is positioned downstream along the fluid circuit (20) of the first inlet opening. See also annotated Figure 1’ above, with the second inlet further downstream along (20) than the first inlet. 
Regarding Claim 4, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 1. 
The modification in Claim 1 by Mortzheim results wherein the nozzle comprises a converging cross-sectional area relative to the second flow of fluid from the second inlet opening toward an outlet opening of the fluid circuit. As exemplified in Figure 3 of Mortzheim, the nozzle (47) has a converging cross-sectional area relative to the flow (38) from the inlet towards the downstream direction (towards 42), which would be towards an outlet.
Regarding Claim 5, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Dalton teaches wherein the fluid circuit (20) forms a converging-diverging nozzle positioned at the fluid circuit downstream of the nozzle. See annotated Figure 1’ above. The converging-diverging portion (conv./div.) is considered a kind of nozzle and is downstream of where the first recited nozzle would be (at second inlet) as modified by Mortzheim. It is acknowledged that while different from the figures of the application, this meets the broadest reasonable interpretation of structure required by the claim language. 
Regarding Claim 6, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 1.
 Figure 1 of Dalton teaches wherein the fluid circuit (20) forms a tortuous flowpath. 
Regarding Claim 7, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 6. 
Figure 1 of Dalton teaches wherein the fluid circuit (20) comprises a straight portion (vertical portions of 20) extended along a radial direction and wherein the fluid circuit (20) comprises a curved portion (turns at top and bottom ends of 20) configured to turn the first flow of fluid. 
Regarding Claim 8, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Dalton teaches wherein the vane assembly (10) comprises an airfoil, wherein the flowpath wall is an airfoil flowpath surface (due to the flowpath being part of the airfoil), and wherein the airfoil comprises a double-wall structure (17) through which the fluid circuit (20) is extended [0015]. 
Regarding Claim 9, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 8. 
Figure 1 of Dalton teaches wherein the double-wall structure comprises the airfoil flowpath surface formed at a pressure side and a suction side (17) of the airfoil, and wherein the double-wall structure comprises an inner airfoil surface (inner surfaces, such as left most wall 20) inward of the airfoil flowpath surface, and wherein the fluid circuit (20) is extended between the airfoil flowpath surface and the inner airfoil surface. 
Regarding Claim 10, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 9. 
Figure 1 of Dalton teaches wherein the airfoil forms an airfoil cavity inward of the inner airfoil surface, wherein the second cavity is the airfoil cavity, and wherein the second inlet opening is in fluid communication with the airfoil cavity to receive the second flow of fluid therefrom into the fluid circuit. See also Figure 1’ above. The second inlet is considered more “inward” so that it is able to guide a flow into the fluid circuit. The claim does not specify what is meant by “inward”. 
Regarding Claim 11, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 8. 
Figure 1 of Dalton teaches wherein the airfoil comprises a leading edge (14) and a trailing edge (15), and wherein the fluid circuit (20) is extended from proximate to the leading edge (14) to proximate to the trailing edge (15). See annotated Figure 1’ above. The claim does not provide guidance regarding how close is considered “proximate”. The circuit goes from left (leading) to right (trailing). 
Regarding Claim 12, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 11. 
Figure 1 of Dalton teaches wherein the first inlet opening is proximate to the leading edge relative (14) to the trailing edge (15). See annotated Figure 1’ above.
Regarding Claim 14, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 1. 
Dalton teaches the engine comprising: a compressor section, a combustion section, and a turbine section in serial flow order [0002]. Dalton also teaches wherein the vane assembly is positioned at the turbine section. Paragraph [0014] notes having to experience combustion gases which are downstream of the combustion section, i.e. at the turbine section.
Regarding Claim 23, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Dalton teaches wherein the fluid circuit (20) further comprises an outlet cavity opening (see proximate conv./div. in annotated Figure 1’) in fluid communication with an outlet cavity (bottom where 19 is expelled), wherein the outlet cavity is fluidly separate from a gas flowpath through the gas turbine engine. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton and Mortzheim as applied to Claim 1 above, and further in view of Zelesky et al. (US 6,241,467 B1), hereinafter Zelesky. 
Regarding Claim 16, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Dalton teaches wherein the vane assembly comprises an outer band. See annotated Figure 1’ above.  
Dalton does not expressly teach wherein the fluid circuit extends along the outer band as claimed. However, extending the fluid circuit along the outer band would have been obvious in view of Zelesky. 
Figure 5 of Zelesky teaches a gas turbine engine with a vane assembly comprising an outer band (48), wherein the fluid circuit (via 148) extends along the outer band (48) (Col. 7, Lines 4-9). The band (platform) portions of vane assemblies are recognized to be in contact with hot working gases of turbines. Therefore, providing cooling air to the bands will cool the bands (Col. 2, 35-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Dalton-Mortzheim such that the fluid circuit extends along the outer band as suggested by Zelesky, to provide the benefit of cooling the band. 
Regarding Claim 17, Dalton, Mortzheim, and Zelesky teach the gas turbine engine as set forth in Claim 16. 
Figure 1 of Dalton wherein the outer band at least partially forms a gas flowpath of the engine through which combustion gases  flow [0014]. See also annotated Figure 1’ above. 
Regarding Claim 18, Dalton and Mortzheim teach the gas turbine engine as set forth in Claim 1. 
Figure 1 of Dalton teaches wherein the vane assembly comprises an inner band. See annotated Figure 1’ above. 
Dalton does not expressly teach wherein the fluid circuit extends through the inner band as claimed. However, extending the fluid circuit along the inner band would have been obvious in view of Zelesky. 
Figure 5 of Zelesky teaches a gas turbine engine with a vane assembly comprising an inner band (54), wherein the fluid circuit (via 152) extends through the inner band (54) Col. 7, Lines 4-9). The band (platform) portions of vane assemblies are recognized to be in contact with hot working gases of turbines. Therefore, providing cooling air to the bands will cool the bands (Col. 2, 35-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Dalton-Mortzheim such that the fluid circuit extends through the inner band as suggested by Zelesky, to provide the benefit of cooling the band. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Mortzheim. 
Regarding Claim 21, Weaver teaches the static structure as set forth in Claim 19. 
Weaver does not expressly teach wherein the ejector comprises a nozzle positioned downstream of the second inlet opening relative to the second flow of fluid into the fluid circuit and configured to urge the first fluid flow through the fluid circuit as claimed. However, a nozzle would have been obvious in view of Mortzheim. 
Figure 3 of Mortzheim teaches an ejector comprising a nozzle (47) positioned downstream of a second inlet opening (for stream 38) relative to a second flow of fluid (38) into a fluid circuit. The ejector taught by Mortzheim is art recognized conventional ejector for boosting low pressure fluid flows to higher pressures (Col. 3, Line 63 – Col. 4, Line 1). In particular, the nozzle (47) helps accelerate the flow (38), thereby lowering the static pressure (Col. 4, Lines 4-6). Note that in Figure 4 of Weaver, the second inlet opening (136) is pointed in the direction of the first fluid flow through the fluid circuit. Accelerating the second flow of fluid will impart an acceleration on the first flow as they join, thereby satisfying the limitation of being configured to urge the first fluid flow through the fluid circuit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the static structure taught by Weaver such that the ejector comprises a nozzle positioned downstream of the second inlet opening relative to the second flow of fluid into the fluid circuit and configured to urge the first fluid flow through the fluid circuit as suggested by Mortzheim, to provide the benefit of accelerating the second flow of fluid to reduce static pressure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745